DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-5, 8-11, 14, 17-18, 38, 42-43, and 46 are pending in the application. Claim 38 remains withdrawn. Claims 1-2, 4-5, 8-11, 14, 17-18, 42-43, and 46 are being examined in this office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14, 17-18, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 remains indefinite because it recites “labelled rates” and “labelled amounts” but is unclear what labels applicants are referring to because for example boscalid is a known fungicide but depending upon the product (as evidenced by the EMERALD® or ENDURA® labels (see application rates)) the labelled rates are different depending upon what crop is being treated and what disease is being controlled and what fungicide is being used so it is unclear what these labelled rates are that applicants are claiming and what labels these rates are taken from because depending on the label selected, the rates are different.
	Claims 14, 17-18, and 43 are also rejected because they depend from claim 5 and do not resolve the issues discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 4-5, 8-9, 10-11, 14, 17-18, 42-43, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norton et al. (US20060293188) and further in view of and further in view of Texas A&M (https://oaktrust.library.tamu.edu/bitstream/handle/1969.1/86885/pdf_1192.pdf?sequence=1&isAllowed=y), Penn St. Extension (https://extension.psu.edu/adjuvants-for-enhancing-herbicide-performance, 1999), Surrena et al. (US20100291229), as evidenced by Keeney et al. (US20110082039).
Applicant’s claim:
--  A composition comprising:
a biorational treatment concentrate containing about [[40] 10 to about [[95]] 60 vol% of one or more plant oils consisting of neem oil, canola oil, corn oil, peanut oil, soybean oil, and combinations 
a carrier, wherein the composition is formulated with an effective treatment amount of the biorational treatment concentrate to increase growth, density and/or quality in a target crop free of dollar spot, at a level at least as high as a composition and with reduced phytotoxicity side effects to the target crop as compared to said petroleum-based composition.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1-2, 9-10, Norton teaches compositions which can comprise oil solvents which would broadly include oils that function as solvents, because as evidenced by Keeney in agricultural arts the term oil solvents is used to mean both hexanes, and petroleum based oils as well as plant and seeds oils, such as rapeseed oil (which is related to canola oil as canola oil is a from a variety of rape seed) (See Keeney [0016]), copper pthalocyanine (applicant’s preferred/instantly claimed pigment) and water, and wherein the amount of pigment is from 0.5-95% which reads on the instantly claimed range of 30-90% in applicant’s concentrate, and wherein the amount of carrier/oil and adjuvants including surfactants is the remainder of the formulation, e.g. from 5-99.5% and optionally water which reads on applicant’s carrier which is used for dilution and wherein the concentrates can be free of fungicides or can contain additional active agents, e.g. fungicides (See entire document; [0006]; [0018-0021]; [0022, in some embodiments the compositions are free of one or more other fungicides, which also means that in some embodiments one can have one or more other fungicides in the composition]; [0023-0027]; [0028]; [0030]). Norton further teaches wherein this composition can be used on turf/grass (however again the examiner notes that this does not further limit the composition merely the intended use of the composition which is not being given patentable weight) (see [0030]). Norton further teaches wherein the surfactant can be a natural surfactant, e.g. non-synthetic/non-petroleum based, specifically lignosulfonic acid salts (See [0028]). 
Regarding claims 2 and 11, Norton teaches wherein their composition preferably comprises surfactant but is not required/necessary and as such this reads on the claimed amount of 0-25% surfactant. Norton also further teaches that when surfactants are present they are part of the remainder of the formulation that includes all of the carrier/oil, diluents, any other adjuvants, etc. which are present in amounts of from 5% to 99.5% and they further teach that when the spraying vehicle is water the use of at least one surfactant is generally required because the active ingredients are not water soluble (See [0024]; [0023]; [0028]; [0006]). Thus, it would have been obvious to one of ordinary skill in the art to optimize the amount of surfactant when the spraying vehicle is water to the instantly claimed 0.1-50% of surfactant because Norton teaches that the amount of adjuvants including carriers is from 5-99.5% of the formulation and the pigment is from 0.5-95% of the formulation and optimizing the amount of surfactant necessary to keep the formulation from settling/emulsion from coalescing was something that one of ordinary skill in the art routinely does when formulating pesticidal/agrochemical emulsions (see [0024-0030]). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 42, Norton teaches concentrate compositions which can comprise oils, and copper pthalocyanine (applicant’s preferred/instantly claimed pigment), and which need not contain water/diluent, wherein the amount of pigment is from 0.5-95% which reads on the instantly claimed range of 30-90%, and wherein the amount of carrier/oil and adjuvants including surfactants is the remainder of the formulation, e.g. from 5-99.5% (See entire document; [0006]; [0018-0021]; [0022, in some embodiments the compositions are free of one or more other fungicides, which also means that in some embodiments one can have one or more other fungicides in the composition]; [0023-0027]; [0028]; [0030]). Norton specifically teaches that formulations do not have to contain a surfactant as they do envision formulations which are only pigment and carrier and/or pigment and water, and they specifically teach wherein the carrier can be an oil solvent which reads on the claimed oil and need not be only water (See [0023-0025]). Norton further teaches wherein this composition can be used on turf/grass (however again the examiner notes that this does not further limit the composition merely the intended use of the composition which is not being given patentable weight) (see [0030]).
	Regarding claim 5, Norton teaches emulsifiable concentrate compositions which can comprise oil solvents (which broadly includes oils that can be used as solvents, e.g. natural oils, etc. as is evidenced by Keeney [0016, vegetable and seed oils/rapeseed oil]), copper pthalocyanine (applicant’s preferred/instantly claimed pigment) and which can be diluted or added to water, and wherein the amount of pigment in the concentrate is from 0.5-95% which reads on the instantly claimed range of 30-90% in applicant’s concentrate, and wherein the amount of carrier/oil and adjuvants including surfactants is the remainder of the formulation, e.g. from 5-99.5% and wherein these formulations can be in the form of emulsfiable concentrates, which can be diluted with water which reads on applicant’s carrier which is used for dilution and wherein the concentrates can be free of fungicides or can contain additional active agents, e.g. fungicides (See entire document; [0006]; [0018-0021]; [0022, in some embodiments the compositions are free of one or more other fungicides, which also means that in some embodiments one can have one or more other fungicides in the composition]; [0023-0027]; [0028-0030]). The examiner notes that applicant’s composition further includes an unknown amount of an unknown carrier and as such the actual amounts of oil and pigment could be diluted to 0.000000001% and still read on the instant claims. Additionally, the carrier could be oil as is it is undefined and as such a composition comprising 1% pigment and 99% oil still reads on the instantly claimed composition as long as would increase growth or quality in any crop that is free of dollar spot.
Regarding claims 17-18, Norton teaches wherein the fungicides that can be included (or excluded depending on the desired embodiment) include chlorothalonil, and propiconazole as they state these fungicides can be excluded but that also means that in some embodiments they can be included because only in one embodiment are they actually excluded, thus they are also envisioned to not be excluded from the first embodiment named in paragraph 22 which only excludes i) and ii), thus Norton expressly envisions some compositions which do not exclude the instantly claimed fungicides ([0029]; [0022]). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.). 
 Regarding claim 43, applicant’s claim the composition of claim 5, the fungal growth is dollar spot. However, claim 43 is directed to a composition and the intended use of the composition e.g. to control dollar spot does not actually limit the structure of the composition and as such is not being afforded patentable weight by the examiner. Thus, because Norton teaches the composition of claim 5, they also teach wherein the fungal growth is dollar spot because this is merely the intended use of the composition. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). Norton further teaches wherein this composition can be used on turf/grass (however again the examiner notes that this does not further limit the composition merely the intended use of the composition which is not being given patentable weight) (see [0030]).

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 1-2, 4-5, 8-9, 10-11, 14, 17-18, 42, 43 and 46, Norton does not teach wherein the oil is specifically one of applicant’s claimed oils more specifically methylated canola oil. However, these deficiencies in Norton are addressed by Texas A&M and Penn St. Extension.
Texas A&M teaches that oils including both petroleum based oils and plant oils are known in the art to useful against plant pathogens and can be used to smother fungal growth and reduce spore germination so these oils would be expected to work in tandem/at least additive results with known anti-fungal agents to control fungi which affect the plants/crops that are treated with the oils. Texas A&M further teaches that plant oils can be used with organic production and that oils in general, e.g. both plant and petroleum based oils, are known to enhance the efficacy/application efficiency of pesticides which would include fungicides because the oils themselves can act as surfactants and improve plant coverage and penetration of pesticides into leaf surfaces and that plant oils, such as canola oil, soybean oil, etc. as these are specifically taught by Texas A&M, are broken down rapidly by microorganisms on plants or soil and pose minimum risk to non-target organisms (See Texas A&M: pg. 4 left col, pg. 3, right col., lines 1-4; pg. 2, plant oils section and mode of action of oils section).

Penn St. Extension vegetable oil concentrates, specifically methylated seed oils which include canola oil, makes these oils comparable in performance to traditional petroleum based oils (See pg. 1 overview, vegetable oil concentrate section; pg. 5, last paragraph of oils section which again discussed methylated seeds oils which include canola oil as per the first pg. description). 
Regarding claims 5, 14, and 43, Norton does not specifically teach wherein the fungicides are used in amounts that are less than the commercially labelled rate specifically up to 75% less than the labeled rate. However, it would have been obvious to one of ordinary skill in the art when forming the compositions of Norton to optimize the amount of fungicide in the composition/combination treatment in order to achieve the most effective composition for a desired use in a given crop, e.g. turfgrass, e.g. fungal control/dollar spot control, increased quality, biomass, etc. Especially since it was known to use plant oils (or mineral oils) as fillers/carriers for copper phthalocyanine or other pigments, and fungicides useful for treating dollar spot as is taught by Surrena (See [0045]; Abstract; [0034]; [0059]). Because the courts have previously determined, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it would have been obvious to one of ordinary skill in the art to optimize the amount of fungicide in the formulation of Norton for treating and improving the health of grass in order to prevent/control any infections of dollar spot as is taught by Surrena.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to form the claimed compositions when looking to Norton because Norton teaches forming applicant’s composition but instead with oil solvents (which broadly includes both petroleum and plant/seed based oils as is evidenced by Keeney) in general. However, it would have been obvious to use the claimed plant oils, specifically canola oil/methylated canola oil because Texas A&M teaches that plant oils including neem oil, canola oil, soybean oil, etc. can be used with organic production and that oils in general, e.g. both plant and petroleum based oils, can act as surfactants and improve plant coverage and penetration of pesticides into leaf surfaces and that plant oils, such as canola oil, soybean oil, etc. as these are specifically taught by Texas A&M, are broken down rapidly by microorganisms on plants or soil and pose minimum risk to non-target organisms. More specifically Penn St. Extension teaches that esterifying vegetable/plant oils, including seed oils and the specifically claimed canola oil/methylated canola oil (e.g. methylating the oils) makes these oils comparable in performance to traditional petroleum based oils (See last paragraph of oils section; first page, vegetable oils).
	It also would have been obvious to one of ordinary skill in the art at the time of the instant filing to optimize the amount of pigment, oil and carrier necessary for the formulation in order to develop the instantly claimed oil and pigment formulation when looking to the prior art because Norton teaches overlapping amounts/ratios of the oil component as carrier, the same pigment in overlapping amounts, and wherein these concentrates can be emulsifiable concentrates that can be diluted with water and it is known, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and it would have been obvious to one of ordinary skill in the art to substitute the oil of Norton for the instantly claimed plant oils, specifically canola oil/methylated canola oil as is instantly claimed because Texas A&M and Penn St. Extension together teach that plant oils, and explicitly mention canola oil/methylated canola oil, are useful as agricultural adjuvants and work in the same manner as petroleum based oils, and as such are interchangeable because they both enhance the penetration of pesticides into plants and Penn St. Extension teach that esterifying seed oils, which include canola oil (e.g. methylating the oils), makes these oils comparable in performance to traditional petroleum based oils (See last paragraph of oils section; see pg. 1 overview, wherein seed oils comprise canola oil and methylation improves performance qualities).
Regarding applicant’s newly added limitations that the composition is formulated with an effective treatment amount of the biorational concentrate (e.g. oil and pigment) to increase growth, density and/or quality in a target crop at a level at least as high as a petroleum-based composition and with reduced phytotoxicity side effects when compared to petroleum based compositions, as Norton teaches applying their compositions to target crops including turf grass to improve the quality of the grass which is the same intended use as the instantly claimed compositions and Norton’s compositions comprise the same ingredients in overlapping amounts. Thus, it is obvious that the compositions of Norton are present in amounts effective to increase growth, density and/or quality in a target crop. Further, the reduced phytotoxicity side-effects are merely another added advantage to those previously disclosed by Texas A&M above because it was already known that the plant based oils, such as canola oil are broken down rapidly by microorganisms on plants or soil and pose minimum risk to non-target organisms. Thus, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Response to Arguments/Remarks
Applicant’s argument/remarks and amendments filed 03/01/22, have been entered and fully considered. Applicant’s amendments to the claims have overcome the previous 112 (a) and (b) rejections over claims 1 and 42 and these rejections have been withdrawn by the examiner. The examiners 112(b) rejection over claim 5 and the claims which depend from this claim are maintained because the labelled rates and reduced label rates are still unclear as what scope of fungicidal active agents are being claimed because label rates are completely different depending upon which active agent is being used, what fungal pathogens are being treated, the seriousness of the infection, the environmental conditions, etc. and as such the metes and the bounds of what applicant’s are trying to claim is completely unclear.
Regarding the 103 rejection which uses Norton as the primary reference, applicant’s first argue that their results are unexpected and unpredictable. The examiner respectfully points out that whether or not applicants have found another benefit to using plant oils specifically canola oil and/or methylated canola oil in the formulation of Norton, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Especially since the prior art expressly teaches benefits for using plant oils, specifically canola and methylated canola oil in place of petroleum based oils/mineral oil as are discussed above. Specifically, Penn St. Extension vegetable oil concentrates, specifically methylated seed oils which include canola oil, makes these oils comparable in performance to traditional petroleum based oils and Texas A&M further teaches that plant oils can be used with organic production and that oils in general, e.g. both plant and petroleum based oils, are known to enhance the efficacy/application efficiency of pesticides which would include fungicides because the oils themselves can act as surfactants and improve plant coverage and penetration of pesticides into leaf surfaces and that plant oils, such as canola oil, soybean oil, etc. as these are specifically taught by Texas A&M, are broken down rapidly by microorganisms on plants or soil and pose minimum risk to non-target organisms. Further, applicant’s have never compared their compositions to the closest prior art compositions comprising petroleum/mineral based oils to demonstrate that these effects are in fact unexpected based on the prior art’s use of mineral/petroleum based oils. The only comparison presented in the instant data are untreated controls vs canola oil/methylated canola oil and commercial formulations of fungicides.
Applicants then assert that the species of canola oil compositions are not obvious given the broad genus in the prior art because they assert that Norton teaches oil solvents and Keeney teaches that oil solvents include both plant based oils and petroleum based oils/mineral oils. The examiner respectfully points out that the rejection is not solely over Norton and Keeney as Texas A&M and Penn St. Extension teach explicit benefits for one of ordinary skill in the art to select to use the claimed canola and methylated canola oil in place of mineral oils/petroleum based oils. Specifically, Penn St. Extension teaches vegetable oil concentrates, specifically methylated seed oils which include canola oil, makes these oils comparable in performance to traditional petroleum based oils and Texas A&M further teaches that plant oils can be used with organic production and that oils in general, e.g. both plant and petroleum based oils, are known to enhance the efficacy/application efficiency of pesticides which would include fungicides because the oils themselves can act as surfactants and improve plant coverage and penetration of pesticides into leaf surfaces and that plant oils, such as canola oil, soybean oil, etc. as these are specifically taught by Texas A&M, are broken down rapidly by microorganisms on plants or soil and pose minimum risk to non-target organisms.  
Applicants then argue that plant oils do not have a similar mode of action as petroleum based oils and are not simple substitutions for one another because applicant’s evidence shows that canola oil is not fungistatic or fungicidal for dollar spot fungi. Respectfully, the examiner points out that applicant’s claims are to a composition and as such it would be improper to read limitations into the claims which are not there. Secondly, Texas A&M teaches other commonalities between plant/seed oils and petroleum based oils, specifically Texas A&M teaches that oils in general, e.g. both plant and petroleum based oils, can act as surfactants and improve plant coverage and penetration of pesticides into leaf surfaces and that plant oils, such as canola oil, soybean oil, etc. as these are specifically taught by Texas A&M, are broken down rapidly by microorganisms on plants or soil and pose minimum risk to non-target organisms and that plant oils can be used with organic production and these are benefits to choose plant based oils, e.g. canola oil over petroleum based oils as carriers in Norton (see Texas A&M: pg. 4 left col, pg. 3, right col., lines 1-4; pg. 2, plant oils section and mode of action of oils section). Thus, contrary to applicant’s assertion and arguments otherwise the prior art still teaches that all oil-based products (plant or petroleum based) do still have similar modes of action, e.g. acting as surfactants an improving plant coverage and penetration. Though there are clear benefits to selecting plant based oils, e.g. canola oil, and specifically methylated canola oil when one is working with organic crops and because plant based oils are easily renewable and are broken down rapidly by microorganisms on plants or soil and pose minimum risk to non-target organisms. Thus, contrary to applicant’s arguments one of ordinary skill in the art does have reason to use canola oil, specifically methylated canola oil in the compositions taught by Norton. Especially since Penn St. Extension further teaches that esterifying seed oils, which include canola oil (e.g. methylating the oils), makes these oils comparable in performance to traditional petroleum based oils. Further, applicants have never demonstrated that their results are in fact different from those obtained with petroleum based oils as none of the data uses any formulations with comparable formulations with mineral/petroleum based oils and these reasons to utilize canola oil and methylated canola oils as carriers for the formulation of Norton are very strong reasons for one of ordinary skill in the art to select the claimed canola oil and methylated canola oil as a carrier because there are clear benefits to using these specific oils as carriers in agrochemical formulations which are expressly discussed above and which still render obvious the claimed compositions.
Applicants then argue that substitution of the plant oil for the paraffinic oil would not have been obvious because the oils have different chemical compositions and therefore interact with the plant biomass in different ways. The applicants then bring in an evidence/affidavit by applicant that they say that mineral oil isn’t even properly considered an oil. The examiner respectfully disagrees as multiple references, in the rejection above show that it was known in the art to use petroleum based oils and plant based oils interchangeably because both were known to be useful as surfactants an improving plant coverage and penetration into leaves of active agents. Thus, it would be an obvious choice by one of ordinary skill in the art to select the claimed canola oil for use as the carrier in Norton in order to make a composition which is less toxic to the environment and in which the oils are readily renewable, etc. all the while the oils can improve plant coverage with the pesticides and penetration of the pesticides by acting as a surfactant. Additionally, the use of methylated canola oil as the carrier Norton (which Norton teaches is not limited) is further rendered obvious by the teachings of Penn St. Extension, which teaches that methylated seed oils, which they state includes canola oil as per the overview section, that these modifications (e.g. methylation) makes these oils comparable in performance to traditional petroleum based oils and improves their performance. Thus, it is clearly obvious that it was known in the art for one of ordinary skill to substitute methylated seed oils for traditional petroleum based oils because they are comparable in performance for formulating pesticides and/or in agricultural uses.
The examiner did assert that both types of oils will enhance pesticides in general because as is taught by Texas A&M the oils themselves can act as surfactants and improve plant coverage and penetration of pesticides into leaf surfaces (emphasis added) (See Texas A&M: pg. 4 left col, pg. 3, right col., lines 1-4; pg. 2, plant oils section and mode of action of oils section). However, applicants have provided no evidence to support their assertion that the plant oils do not function as surfactants themselves and improve plant coverage with the pesticides and penetration of the pesticides into leaf surfaces nor have applicants showed any direct comparison of their formulation vs formulations having the claimed mineral/petroleum based oils. As such, because applicant’s have provided no evidence to support their assertion that teachings of Texas A&M are incorrect at teaching that all types of oils (plants and petroleum based) can act as surfactants, etc. and Penn St. Extension presented above still render obvious the composition of the instant claims in the absence of evidence to the contrary. Especially since Texas A&M and Penn St. Extension teach that vegetable oils, and specifically teach canola oil examples, e.g. methylated canola oils/esterified vegetable oils, are used commonly as oil adjuvants in agriculture because the oils provide enhanced penetration of systemic pesticides into plants and insects, increased application efficiency of pesticides, etc. wherein the pesticide penetrates the plant more effectively which therefore allows for smaller amounts of pesticide to be used, e.g. the oils improve the efficacy and allow for less than normal amounts to be used to achieve the same levels of control which are the same effects that applicants are instantly claiming in the dependent claims.
Applicants then argue that their invention is not mere optimization and that it would not have been obvious to optimize the amount of oil, pigment and carrier that are instantly claimed. The examiner respectfully disagrees because Norton as evidenced by Keeney teaches overlapping amounts of oil/oil solvents, pigment, and carrier to those instantly claimed and further teach overlapping amounts of emulsifiers/surfactants to those instantly claimed and it is known that one of ordinary skill in the art routinely optimizes the amounts of agents within the taught ranges in order to develop the most effective composition for a given purpose. In the instant case, the only feature that it not taught by Norton is that the oil is a plant based oil and the substitution of the plant based oil for the paraffinic oil was something that one of ordinary skill in the art knew to do because as is taught by Penn St. Extension methylated seed oils, which they state includes canola oil as per the overview section, that these modifications, e.g. methylation, makes these oils comparable in performance to traditional petroleum based oils and improves their performance. Thus, it is clearly obvious that it was known in the art for one of ordinary skill to substitute methylated seed oils (e.g. methylated canola oil) for traditional petroleum based oils because they are comparable in performance for formulating pesticides and/or in agricultural uses.
The examiner again wants to point out to applicant that applicant’s claim limitation of optionally one surfactant does not actually limit surfactants in the composition as optionally you can have one surfactant, which means you can have more than one surfactant or no surfactants because it optional to have one surfactant. 
The examiner also would like to point out that the recitation of fungicides in claims 17 and 18 are not a closed group and while the examiner has selected one of the fungicides that comprise the fungicides claimed in claim 17 and one or two from those listed in 18 this does not prevent the composition from comprising other fungicides outside of those claimed in claims 17 and 18. If applicants were trying to set up a Markush group, then applicants should use the Markush language, selected from the group consisting of. As applicants do not necessarily appear to be trying to set up a Markush group with these claims the examiner just wants applicants to be aware that this claim as written does not exclude other fungicides or synthetic active agents from being present in the composition of claims 5, 17-18.

	Applicants then argue that the examiners comments regarding tables 20 and table 22 are inaccurate and that table 20 is long term disease levels while table 22 is for short-term “fuzzing” which is only for the first 24-48 hours after application. However, the examiner respectfully points out that long-term vs short term effects are not at issue the claims are to a composition and applicant’s claim that they are using reduced rates of some unknown fungicide for some unknown condition in their composition. However, the results support that while applicants can use whatever amount of fungicide they want, the amounts are not always as effective as per table 22 as the labelled rates of the fungicide alone. Further, applicants are not claiming a method of controlling fungi or dollar spot, etc. the claims are to a composition which can be used for anything and comprise anything in addition to the claimed biorational treatment concentrate and the claimed reduced label amount of any fungicide. However, reduced label amount is completely relative because a label for a fungicide that is for treating a specific disease in wheat would be different than treating a different fungal pathogen in grass or corn as the amounts of fungicides which are labelled rates are dependent upon the crop that is to be treated, the conditions at the time of treatment, the fungal infection to be treated, how severe that fungal infection is, etc. Thus, the reduced label rates instantly claimed are completely unclear as to what fungicides and what amounts applicant’s are trying to claim in their composition of claims 5 and the claims which depend therefrom.  

 Additionally, applicant’s assert they can use lower amounts of fungicide to control dollar spot but is this initial control or long term control. Because, as per table 22 these lower rates while still exhibiting some fungicidal/fungal control are not better than the fungicides alone applied in their labelled rates for treating all types of fungal pathogens and with all fungicides is instantly claimed (e.g. Table 22, the label application rate of 26GT is for example is 4 oz/1000 sq ft which is the amount that was tested in example/line 6 which provided mean control of fungi at a level of 1, whereas the combination of 26GT at the lower rate of 1.5 oz/1000 sq ft with the canola oil bioadjuvants only provided mean fungal control of 2.25-2.5 and the statistical analysis provided in applicant’s affidavit shows that these are statistically different, and the other examples in table 22 all give similar results of this with applicant’s combinations with the lower than labelled rate applied in combination with the canola oil bioadjuvant actually does not appear to provide at least as good control/inhibition of the fungi as the fungicide composition/petroleum based fungicide composition. Thus, the examiner maintains that the obviousness rejection of record remains proper and that it is not unobvious to use plant oils, specifically canola oil and methylated canola oil, as the carrier in Norton in order to develop the instantly claimed formulations especially in light of the combined teachings of the references as discussed above. Applicant’s argue that table 22 is not for long term fungicide control. The examiner respectfully points out that long term control is not claimed with the instant claims and further the claims are to a composition not a method of controlling dollar spot fungus in turf/grass and that the combination of the prior art already renders obvious instantly claimed composition for multiple reasons as are discussed above. Specifically, it would have been obvious to use the claimed canola/methylated canola oil as the carrier/concentrate formulation of Norton because Penn St. Extension teaches vegetable oil concentrates, specifically methylated seed oils which include canola oil, makes these oils comparable in performance to traditional petroleum based oils and Texas A&M further teaches that plant oils can be used with organic production and that oils in general, e.g. both plant and petroleum based oils, are known to enhance the efficacy/application efficiency of pesticides which would include fungicides because the oils themselves can act as surfactants and improve plant coverage and penetration of pesticides into leaf surfaces and that plant oils, such as canola oil, soybean oil, etc. as these are specifically taught by Texas A&M, are broken down rapidly by microorganisms on plants or soil and pose minimum risk to non-target organisms which are clear benefits that motivate one of ordinary skill in the art to form the claimed composition(s) when looking to the combined teachings of the prior art. Especially since, “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Finally, as discussed above contrary to applicants repeated arguments the combination of the prior art does teach all of the elements of the instantly claimed composition. Because a composition can be used for many purposes beyond those disclosed in a patent. Thus, because the Norton teaches overlapping amounts and ratios of the instantly claimed components of applicant’s composition, e.g. overlapping amounts of oil/oil solvents (which as evidenced by Keeney include plant/seed based oils, (e.g. rapeseed oil/canola oil)) which would broadly include canola oil which is from rape seed as is evidenced above, pigment, and emulsifier which reads on the claimed surfactant, and wherein the emulsifier isn’t necessary as per their examples, and wherein the concentrate is diluted to the same concentrations instantly disclosed, in water then obviously the prior art will function the same, e.g. for the intended uses of the instant claims, especially since it is obvious to substitute the claimed canola oil/methylated canola oil as the oil in Norton as is taught by Texas A&M and Penn St. especially since Norton teaches applying their formulations to the same turf grass/cultivated grass which are instantly claimed, and these are results which happen when these formulations are applied to these plants in the same concentrations. Thus, applicant’s invention is still prima facie obvious when taken in view of the combined references as is discussed above.

Applicants then further argue that the instant claims result in an invention which results in the need for less fungicide and fertilizers to attain the desired level of turfgrass quality. The examiner respectfully points out that fertilizers and fungicides aren’t even required of applicant’s invention of claims 1-2, 4, 8-11, 42, and 46 and the combination of the prior art already teaches that the combination of fungicides with the claimed pigments and oils lead to improved turf health. And it would have been obvious for one of ordinary skill in the art to determine the most effective levels of a given fungicide to incorporate with the claimed pigment canola oil composition taught by the combined references in order to develop the instantly claimed compositions because it would have been obvious to one of ordinary skill in the art when forming the compositions of Norton to optimize the amount of fungicide in the composition/combination treatment in order to achieve the most effective composition for a desired use in a given crop, e.g. turfgrass, e.g. fungal control/dollar spot control, increased quality, biomass, etc. Especially since it was known to use plant oils (or mineral oils) as fillers/carriers for copper phthalocyanine or other pigments, and fungicides useful for treating dollar spot as is taught by Surrena (See [0045]; Abstract; [0034]; [0059]). Because the courts have previously determined, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it would have been obvious to one of ordinary skill in the art to optimize the amount of fungicide in the formulation of Norton for treating and improving the health of grass in order to prevent/control any infections of dollar spot as is taught by Surrena.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the revised/updated ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/            Primary Examiner, Art Unit 1616